Citation Nr: 1758402	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-12 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2017, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting service connection for tinnitus.  The issue of entitlement to service connection for hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's tinnitus incepted in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The record shows a tinnitus diagnosis.

The Veteran asserts he has had tinnitus since his service.  He did not report it at the time because he thought that it would go away eventually, but it never did.  He says that it is constant and has increased over the years.  He reports that in service, he was exposed to helicopters and machine guns without hearing protection; during his civilian work, he was required to wear hearing protection.

The VA examiner attributed the Veteran's tinnitus to his hearing loss, which is not service-connected and is being remanded for further development.  The Board, however, does not find that remand for tinnitus is also required.  Although the VA examination report shows the Veteran reported an onset of around 2000 for tinnitus, this is second hand information and not clear at all that is what he actually said to the examiner.  The Board finds his testimony at the hearing and statements during the pendency of this claim to be more probative than the examination report.  Accordingly, as tinnitus is capable of lay identification, and the Board finds the Veteran's testimony as to onset and duration to be credible, service connection for tinnitus is warranted.




ORDER

Service connection is granted for tinnitus


REMAND

The Veteran's hearing loss claim requires additional development.  An updated VA examination must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (at least 50 percent probability) that hearing loss is related to service.  

The Veteran reports noise exposure from helicopters and machine guns.  He reports no civilian exposure at work in that he has always been required to wear hearing protection.  He denies hearing protection during service

The VA examiner opined against a relationship between his hearing loss and his service, and noted that he had normal hearing at separation.  She also noted his civilian work exposure, and attributed his loss to that.  

The examiner is asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following:  

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

The examiner is advised that his STRs contain 4 audiograms.  It appears that the hearing tests were all recorded in ISO standards on his examinations, but the examiner is asked to consider the data in the examinations prior to December 31, 1970 (that is, the June 1970, August 1969, and July 1968 Report of Examinations) under both ASA and ISO-ANSI standards.  It appears that both ears underwent a shift in the 3000 Hertz range.  

His STRs also show sinus problems (in April and October 1969) and an internal and external ear infection in June 1969.  The examiner is asked to comment on whether this evidence is related to his hearing loss.  

All opinions are to be supported with explanatory rationale.

2.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


